Mr. Justice Bob delivered the opinion of the court: The claimant, Harris Dante, claims that there is due him as Secretary of the Illinois Commission on Election Laws, the sum of Five Hundred Dollars ($500.00) in back salary. It is further claimed that as such secretary he received a salary of Four Thousand Dollars ($4,000.00) per year, payable in monthly installments of $333.33. He received his salary regularly from September 1,1929 to May 15,1931. He claims that he continued in this work up to and including June 30, 1931, and that there is a balance of salary of Five Hundred Dollars ($500.00) still due him. He says that the balance so due was not paid because the appropriation for the said Illinois Commission on Election Laws was exhausted and no funds were available for the payment of his salary. The claimant also filed a statement setting forth the amounts paid during the time of his employment from month to month. From the evidence presented, and upon the recommendation of the Attorney General, we are of the opinion that the claimant is entitled to the salary claimed in the snm of Five Hundred Dollars ($500.00) and recommend the payment of same.